Electronically Filed
                                                         Supreme Court
                                                         SCPW-13-0001127
                                                         19-FEB-2013
                                                         08:02 AM

                           SCPW-13-0001127

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   STATE OF HAWAI#I, Respondent,

                                 vs.

                    CHRIS SLAVICK, Petitioner.


                        ORIGINAL PROCEEDING

             ORDER DENYING MOTION FOR RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Christopher Lee
Slavick’s letter to the court dated January 25, 2013, which was
electronically filed on February 7, 2013, and which we review as
a motion for reconsideration of the January 23, 2013 order
denying without prejudice petitioner’s “Motion for Habeas
Corpus,” the documents attached thereto and submitted in support
thereof, and the record,
          IT IS HEREBY ORDERED that the motion for
reconsideration is denied.
          DATED:   Honolulu, Hawai#i, February 19, 2013.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Simeon R. Acoba, Jr.
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack